﻿Mr. President, allow me to extend to you my delegation's sincere congratulations on your election as President of the forty-second session of the United Nations General Assembly. I should also like to express our deep appreciation to your distinguished predecessor, Mr. Huraayun Choudhury, for the skill with which he was able to guide the last session through a difficult period.
May I also express our gratitude to the Secretary-General, Mr. Javier Perez de Cuellar, for his commitment to the cause of peace and his tenacious efforts to promote it. Those efforts, supported by the Security Council, are particularly relevant to the region to which I belong. Despite setbacks, we continue to believe firmly that the United Nations and the Secretary-General remain a decisive factor in the process of peace-making and peace-keeping.
Many people believe that nuclear deterrence has saved humanity from a world war during the last four decades. The so-called balance of terror may have played a role in military strategy, but it negates our common humanity and remains devoid of any ethical content. On the other hand, few realize that since the Second World War there have been more than 150 armed conflicts, in practically all parts of the world. These have claimed more than 2(J million lives since 1945 - most of them innocent victims of power games and man's inhumanity to man. Right now there are some 40 armed conflicts going on within or between States. The Eastern Mediterranean region, from which I come, has witnessed all three types of armed conflict which have through the ages blotted human history.
The first type is characterized by internal tensions and armed violence. Lebanon is a tragic example of this. As compared to the First World War, when the ratio of civilian casualties was only 5 per cent, 95 per cent of the lives claimed in the Lebanese conflict have been those of non-combatants - innocent men, women and children. We mourn them all the more because the tragedy of Lebanon is exacerbated by the perpetuation of the conflict by proxy. The continuing war and the partition of Lebanon only serve interests beyond its borders.
The second type of armed conflict is that in which blood is shed when a State, in order to export its revolution, resorts to any means, even armed violence and war. The Iran-Iraq war is an example of this type of conflict. We deplore the use of religion to promote political ends. This war, which has already been ravaging two Muslim nations for more than seven years, is now spreading to the rest of the Gulf area. It represents a serious threat not only to the region but to global peace. Jordan has, without any reservation, supported Security Council resolution 598 (1987), which calls for the imposition of a cease-fire and the withdrawal of all forces to the internationally recognized boundaries, in order to bring an end to this senseless war. The war has already taken hundreds of thousands of lives, including those of children who have been used as soldiers. It must not be allowed to be internationalised by proxy. The super-Powers, which play a decisive role in the context of the Security Council, have a special responsibility which they must fully shoulder in order to bring about peace.
The third type is the classic colonial form of armed conflict, where territory is occupied by force for purposes of exploitation and annexation. The Arab-Israeli conflict is a perfect example of that. In this respect, throughout the last two decades Israeli aggression in the occupied territories of the West Bank, the Gaza Strip and the Golan Heights has continued unabated. Security Council resolutions 242 (1967) and 338 (1973) provide adequate bases for establishing peace in the area. For its part, Jordan has spared no effort to promote the process of a comprehensive peace through the convening of an international conference, sponsored by the United Nations, in which all parties concerned and the five permanent members of the Security Council should participate.
It has been said that since war begins in the minds of men it is in the minds of men that the defences for peace must be constructed. The time has come for all of us to adjust our thinking to contemporary realities and to recognize that all our efforts to promote human welfare will be in vain if a just and durable peace remains elusive. It is now 70 years since the Balfour Declaration was signed, nearly 4Ü years since Palestine was partitioned and 20 years since the Israelis occupied the West Bank, the Gaza Strip and the Golan Heights. I personally represent the fourth generation of my Hashemite family which had the honour of leading the great Arab revolution to gain independence and ensure prosperity for the Arab nation. But the problem of Palestine, for which my grandfather gave his life and which has been the main preoccupation of the Hashemite family for decades, remains unsettled. Time has not healed wounds; on the contrary, it has deepened them. A whole generation of Palestinians has been born and bred in refugee camps. These Palestinians have known nothing in their lives but death, horror and deprivation. It is time for the world's conscience to revolt and act decisively to resolve the Palestinian Question, including the Palestinians· right to a Palestinian homeland on Palestinian territory.
The United Nations has rightly emphasized the importance of regional co-operation. We, in our region, respect this principle and look up to it. The Arab League was in fact established for that very purpose. Unfortunately, its structure has weakened over the years, not only because of internal strife and differences, but also because of external influences and interference. We consider regional co-operation to be an essential corner-stone of multilateralism. Unfortunately, recent years have witnessed a steady retreat on this front. Nations, in particular the major Powers, have increasingly resorted to bilateral dealings. In our view, this change is due more to the pursuance of short-term self-interest than to any inherent weakness in multilateralism, which must of necessity remain the corner-stone of our interdependent world.
Bilateralism undoubtedly enables the major Powers to promote their own policy objectives at the expense of regional order. The policy of containment those Powers have pursued vis-à-vis conflicts in our region may have bought time for them, but it has also helped to perpetuate inherently insalubrious situations. Preservation of the status quo can never be a step towards problem-solving. More often than not, it does nothing but exacerbate the problem. In the Middle East, for instance, instead of promoting tangible progress towards peace, the time invested in preserving the status quo has strengthened the potential of irresponsible elements to obstruct rather than promote peace. Thus it can be said that the policy of containment which impedes the achievement of a just peace has nourished the motives which breed terrorism and counter terrorism and has made it possible for those who thrive on chaos, social tensions and political upheavals to pursue their interests very energetically indeed.
The status quo, which has overshadowed region since the 1960s, has now become a source of factionalism and a cause of conflict between minorities and ethnic groups, thus paving the way to a vicious divide-and-rule policy that can exist only at the expense of the long-term interests of the region.
If, in the first place, I have dwelt on the problem of conflict, it is because the attainment of peace in the region is our principal preoccupation and because we realize, as should all others, that insecurity anywhere is a threat to security everywhere. We do, however, fully realize that economic stability and social harmony are the prerequisites of human welfare. Thus we welcome the results of the seventh session of the United Nations Conference on Trade and Development, (UNCTAD VII), which, despite bleak forecasts, was a relative success. There is no doubt that the inherent problems of the present world economic order urgently need to be addressed. Foremost among them is the problem of international debt. Like a malignant disease, the debt problem is spreading and taking its toll in developing countries. It is time we recognized at the international level that there is no panacea and that palliatives will not do.
At the same time, let no one be under the illusion that this is a problem of the South alone. Clearly, international co-operation, cemented by mutual understanding and a recognition of interdependence, is called for if adequate and effective solutions are to be found. The earnings of more and more developing countries are now being swallowed up by mere payment of interest. There is a cash flow from the South to the North. This is clearly an aberration. It is not just a cause for concern in political or economic terms. It is also an affront to the human family that the poor should go on becoming poorer and the rich richer.
When addressing UNCTAD VII, I proposed the establishment of a mixed commission composed of eminent persons of international repute to re-assess the performance of the international economic system in the context of the colossal challenges we face. Such a body should independently and impartially prepare a comprehensive executive report on the major economic issues which hamper international co-operation and suggest formulae on alternative approaches to global economic and financial problems.
We in Jordan have steadfastly followed a policy of moderation in all respects. Likewise, our foreign policy has remained steadfast. Jordan's position on questions which figure on the General Assembly's agenda is well-known. We strongly condemn the policies of apartheid, and we deplore foreign occupation and support peaceful solutions to problems which have long been sources of conflict in Africa, Asia and Latin America, If I have not dwelt on those problems and conflicts, it is to save the Assembly time and not because of lack of zeal or concern on ray part.
It has been said that the most important lesson of history is that men do not learn from its lessons. However, the nature of contemporary global problems is such that a basic change in thinking and in attitude is called for on the part of the human family as a whole. Despite spectacular scientific progress and technological advances, humankind has remained incapable of resolving the problems of poverty and development. It is indeed ironic that while famine was recently ravaging one continent there were mountains of grain, beef and butter causing serious storage problems in another. Penury and plenty cannot coexist without causing the human conscience to revolt. The dilemma of our times is that human wisdom has not kept pace with human knowledge, and man, alas, has not learned to be more humane. 
No statement in this Assembly can be complete without reference to the ultimate beneficiaries or victims of the policies and practices that we discuss here - individual human beings, whatever their creed, colour or political affiliation.
Representatives may recall that in 1981 I had the honour to propose to the Assembly from this rostrum the promotion of a new international humanitarian order. Since then the General Assembly has adopted, without a vote, a series of resolutions in support of that proposal and received two reports on the subject from the Secretary-General. My proposal was inspired by the realization that in purely human terms the quality of life has been steadily degenerating over past decades, despite modern technological achievements. I stated then that whether one looked at the globe in the East-West or North-South context the overall picture continued to be grim. In human terms we are not yet ready for the next century, or even the next decade. Now, in the late 198us, that assessment remains even more valid than before.
Encouraged by the support my proposal received from Member States, an Independent Commission on International Humanitarian Issues was established outside the United Nations framework to play a catalytic role and facilitate the Assembly's task of promoting the humanitarian order. I am pleased to inform the Assembly that the Independent Commission, which had a limited mandate in terms of time and programme of work, and which I had the honour to co-chair with His Highness Prince Sadruddin Aga Khan, has completed its final report. However, the final version will be published in coming weeks and made available to Member States for their consideration.
The Commission took the view from the outset that tangible results can be achieved only if we remain specific and concentrate on a few selected issues of major concern. Consequently, а series of sectoral reports covering a range of humanitarian questions reflecting our views and containing detailed recommendation has been published. The final report is a synthesis of those reports, and we hope that it will be helpful in the process begun by this Assembly to elaborate and implement the humanitarian order. We believe that a vigorous follow-up is necessary for any report to produce the expected results. To that end, we have foreseen a series of measures in our report. In that context I should like to suggest that a small group of governmental experts be formed within the United Nations to look into practical ways and means to make further progress and ensure that the relevant recommendations are translated into action by Governments, intergovernmental and non-governmental agencies. I have no doubt that many Governments would wish to come forward on a voluntary basis to provide the require expertise.
If we are to improve the human condition and make this planet a better and more secure place to live in for our children, we must not wait for things to change; we must change ourselves first. We must adjust our thinking and attitude to the new realities of the contemporary world in order to bring about a change in the global political, economic and social environment.
Allow me to conclude my statement by quoting a former United Nations Secretary-General, the late Dag Hammarskjöld, who gave his life in defence of the principles and purposes of this Organization: "Working at the edge of the development of human society is to work at the brink of the unknown. Much of what is done will one day prove to have been of little avail. That is no excuse for the failure to act in accordant with our best understanding, in recognition of its limits, but with faith in the ultimate result of the creative evolution in which it is our privilege to co-operate." 
